DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 and Species Group A as recited in original claim 2 and as shown in figures 3A and 3B, in the reply filed on April 21, 2021 is acknowledged.
As indicated in the interview summary included with this Office Action, claim 5 has been withdrawn from consideration as being directed to a non-elected species.  Paragraph 49 of Applicant’s specification indicates that a reservoir having a single compartment is directed to the embodiment of figures 4A-4B, while the election of species elects the embodiments directed to figures 3A and 3B.
Claims 1, 5, 8-12, 18-35 are currently pending.  Claim 5 has been withdrawn from consideration.  Claims 1, 8-12, 18-35 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites, “a lid is heat sealed to the tray.”  As claim 11 already recites that the container comprises a lid, claim 35 is unclear as to whether “a lid” is a different lid or the same lid as recited in claim 11.  This rejection can be overcome by amending claim 35 to recite “the lid.”
Claim 35 also recites the limitation, “the tray” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 11, 12, 19, 23-27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRue (US 20070178197) in view of Garwood (WO 8600275).
Regarding claim 1, LaRue teaches container “configured” to preserve, store or ship a liquid- exuding product in a product containing space within the container (see paragraph 6, 7), the container comprising an internal compartment having a product containing space (see Figure 19C, item 1990; figure 20B, the region where contents 2090 has been placed) and a support structure defining a platform for supporting a liquid-exuding product (Figure 19C, item 1910; figure 20B, item 2010), the internal compartment further comprising a reservoir (Figure 19C, item 1930; figure 20B, see to the left and right of 2023) below the platform, the reservoir being configured to retain liquid (see figure 19C; 20A), at least one of the platform or the support structure being configured to direct liquid exuded from the product to the reservoir (see figure 19C; 20A; paragraph 103-105).  Regarding the limitation of, “wherein the platform comprises a peak and two or more downwardly inclined ramps extending from the peak, each inclined ramp being configured for liquid runoff into the reservoir,” it is noted that LaRue teaches a sloped surface (see figure 19A, 19C) that allows the liquid that flows out from the food to drain along an edge of the container.  As LaRue teaches sloped portions, it would have been obvious to one having ordinary skill in the art that the top most portion of the sloped portions (i.e. at the center of the support platform) to be a peak of the platform.  
Furthermore, it is not seen that the particulars of providing a ramp with a peak would have provided a patentable distinction over LaRue, as both LaRue and the claim 
In any case, it is further noted that Garwood teaches two sloped portions that meet at a central peak, where the sloped portions are used to allow liquid that escapes from the food to flow via gravity to drainage points (see page 9, lines 20-25).  As both LaRue and Garwood are directed to allowing liquids from foods to be collected in a region separate from where the food resides; and as both reference teach using a sloping configuration to a support platform to allow gravity to direct the liquid to a collection area, to thus modify LaRue and to use inclined ramp in the shape as taught by Garwood would thus have been obvious to one having ordinary skill in the art, based on similar sloping configurations recognized for performing a similar function.  One having ordinary skill in the art would have thus modified the shape of LaRue’s sloping portions to have a gable-like configuration with a centrally positioned peak. 
Regarding claim 8, LaRue teaches the container can include a liquid exuding product (paragraph 3).
Regarding claim 9, LaRue teaches food such as meat (see paragraph 6).
Regarding claim 11, LaRue teaches providing a lid over an opening to the container to enclose the product (paragraph 123: “lid material or overwrap”).
Regarding claim 12, LaRue teaches any type of lid or overwrap can be used (see paragraph 123).  LaRue also teaches that it has been conventional to use a film cover or overwrap to seal a container (see paragraph 5).  Therefore, as a whole, LaRue suggests to one having ordinary skill in the art that the overwrap can be a flexible lidding film.
Regarding claim 19, LaRue teaches the containers can be made from polystyrene foam or other plastic thermoplastics such as polypropylene or PET (paragraph 138).  It is noted that paragraph 59 of Applicant’s specification refers to the use of polypropylene, which is also taught by LaRue.  Thus, LaRue also encompasses using a thermoformed polymer.  LaRue also teaches molding of the tray (see paragraph 72) as well as casting from liquid, powder or pellet material (see paragraph 135) and therefore, as a whole the reference teaches using thermoplastic materials that can be molded, therefore suggesting a thermoformed polymer.  It is further noted that the claims are directed to a product and not the process of making the product.  Therefore, the structure implied by claim 19 is a tray made from a thermoformable polymer.
In any case, Garwood further teaches trays which can be made from plastics such as polypropylene, polyethylene or polystyrene (see page 6, lines 17-24), which can be thermoformed (page 6, lines 28-33).  Modification of LaRue to thus use thermoforming techniques using thermoformed polymers to form the tray would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for forming similar types of trays.
Regarding claim 23, the peak as taught by the LaRue (i.e. the highest portion of the sloped support) and Garwood combination is centrally positioned.
Regarding claim 24, it is seen that LaRue’s ramped portions would be liquid impermeable, as LaRue teaches that the purpose of the sloped portions is to allow for liquid to drain towards the edge of the sloped portion and into the reservoir.
Regarding claim 25, as shown in figure 20B, LaRue teaches a gap between a free edge of each inclined ramp and an interior surface of a sidewall of the container so as to allow liquid to travel from the ramps into the reservoir.
Regarding claim 26, while LaRue is not specific as to the gap being sufficiently small to prevent foodstuff from entering the reservoir, LaRue teaches that the purpose of the gap is for collecting liquids that exude from the food (see paragraph 103).  As such, it would have been obvious to one having ordinary skill in the art to prevent food from falling into the reservoir, because the purpose of the gaps are for collecting liquid and not the food from which the liquid exudes.  To thus modify LaRue and to size the gap to be sufficiently small would thus have been obvious to one having ordinary skill in the art.
Regarding claims 27 and 35, LaRue is not seen to be limiting as to the particulars of the lid.  While LaRue does not specifically recite heat sealing of the lid to the tray or a body of the container, Garwood teaches a sealing film that is thermosealed to the top of the tray (see page 8, lines 24-25).
To thus modify LaRue and to heat seal the overwrap film to the tray (i.e. a body of the container) would thus have been obvious to one having ordinary skill in the art for the purpose of preventing the overwrap film from inadvertently coming off the tray and exposing the contents.

Claims 20-22, 28-30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19, which relies on LaRue as the primary reference, and in further view of Roch (FR2553739).
Regarding claim 20, LaRue teaches a divider that extends from one sidewall of the tray to an opposing sidewall of the tray (see figure 20B, item 2023).  If it could have been construed that LaRue’s figure was not clear on the divider extending from one sidewall of the tray to an opposing sidewall of the tray, then it is noted that Roch teaches a divider that extends to each of two opposing walls (see figure 1, item 20) into which liquid from the food products can be retained (see page 3, lines 81-83 of the machine translation).  As LaRue already teaches the use of a divider which can be used for securing the platform thereto and where such securement can be a press-fit (see paragraph 104), to modify LaRue and to have such a platform extend from one sidewall to an opposing sidewall would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite degree of securement of the platform to the divider.  That is, it would have been obvious to one having ordinary skill in the art to extend the divider across the entirety of the tray, for the purpose of having a larger surface onto which a corresponding flange can be press-fit.  
Regarding claim 21, LaRue teaches that the platform includes a flange that extends downwardly from each inclined ramp (see figure 20B, item 2013).
Regarding claim 22, the LaRue/Roch combination teaches that the divider extends longitudinally from one sidewall to an opposing sidewall, and that the flanges form a press-fit engagement with the divider (see LaRue figure 20B, item 2023, 2013).  
  Claims 28 and 29 are rejected for the reasons discussed above with respect to claims 1, 19, 20-22.
Claim 30 is analogously rejected for the reasons discussed above with respect to claim 9.
Claim 33 is analogously rejected for the reasons discussed above with respect to claim 25.
Claim 34 is analogously rejected for the reasons discussed above with respect to claim 26.

Claims 1, 8-11, 19-26, 28-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roch (FR 2553739) in view of LaRue (US 20070178197), Calduch (WO2007122276) and Garwood (WO 8600275). 
Regarding claim 1, Roch teaches container “configured” to preserve, store or ship a liquid- exuding product in a product containing space within the container (see page 1, lines 13-19; page 3, lines 81-83 of the machine translation), the container comprising an internal compartment having a product containing space (see Figure 2,m above item #20), the internal compartment further comprising a reservoir (see figure 2, where item 24 is positioned), the reservoir being configured to retain liquid (see page 3, lines 81-83, 87-93).
Claim 1 differs from Roch in specifically reciting “a support structure defining a platform for supporting a liquid-exuding product,” “the reservoir below the platform” and “at least one of the platform or the support structure being configured to direct liquid exuded from the product to the reservoir, wherein the platform comprises a peak and two or more downwardly inclined ramps extending from the peak, each inclined ramp being configured for liquid runoff into the reservoir.” 
It is noted however, that LaRue teaches a support structure defining a platform for supporting a liquid-exuding product (Figure 19C, item 1910; figure 20B, item 2010), 
To thus modify Roch and to use a support structure as shown in figure 19C and 20B of LaRue would thus have been obvious and advantageous to one having ordinary skill in the art, so as to keep the products within Roch’s container from coming into contact with the exuded liquid and to also help to contain the exuded liquid so that it does not easily run out of the containment area.  Such a modification would have been advantageous so that any liquid within Roch’s reservoir area and within Roch’s absorbent material can be prevented from coming back into contact with the food product.
In view of LaRue, it would have been obvious to one having ordinary skill in the art that combination teaches a platform and that the region below the platform has been construed as a reservoir below the platform that is configured to retain liquid.
Regarding the limitation of, “wherein the platform comprises a peak and two or more downwardly inclined ramps extending from the peak, each inclined ramp being configured for liquid runoff into the reservoir,” it is noted that LaRue teaches a sloped surface (see figure 19A, 19C) that allows the liquid that flows out from the food to drain along an edge of the container.  As LaRue teaches sloped portions, it would have been 
Furthermore, it is not seen that the particulars of providing a ramp with a peak would have provided a patentable distinction over the Roch/LaRue combination, as both LaRue and the claim use sloped portions of a support structure for allowing liquid that can exude from the product to flow towards an edge of the support.  
In any case, it is further noted that Garwood teaches two sloped portions that meet at a central peak, where the sloped portions are used to allow liquid that escapes from the food to flow via gravity to drainage points (see page 9, lines 20-25).  As both LaRue and Garwood are directed to allowing liquids from foods to be collected in a region separate from where the food resides; and as both reference teach using a sloping configuration to a support platform to allow gravity to direct the liquid to a collection area, to thus modify the Roch/LaRue and to use inclined ramp in the shape as taught by Garwood would thus have been obvious to one having ordinary skill in the art, based on similar sloping configurations recognized for performing a similar function.  One having ordinary skill in the art would have thus modified the shape of Roch/LaRue’s sloping portions to have a gable-like configuration with a centrally positioned peak. 
Calduch has only been relied on as further evidence of ramped support members that can optionally have a liquid absorbing member positioned below the ramped portions (see page 3, 2nd to last paragraph of the machine translation).
Regarding claim 8, Roch (see page 1, line 14 and page 3, lines 81-83) and (paragraph 3) LaRue teaches the container can include a liquid exuding product.
Regarding claim 9, Roch (page 1, line 14, fish, mussels) and LaRue (paragraph 6, 12) teaches food such as meat.
Regarding claim 10, Roch teaches an absorbent material located in the reservoir (see figure 2, item 24)
Regarding claim 11, Roch teaches a lid disposed over an opening to the container (see figure 2, item 16).  
Regarding claim 19, Roch teaches materials for the container such as polystyrene (see page 2, lines 58-60).  While not specific as to the container is a thermoformed polymer tray, it is noted that Garwood further teaches trays which can be made from plastics such as polypropylene, polyethylene or polystyrene (see page 6, lines 17-24), which can be thermoformed (page 6, lines 28-33).  Modification of Roch to thus use thermoforming techniques using thermoformed polymers to form the tray would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for forming similar types of trays.
Regarding claims 20-22, Roch teaches a divider that extends from one sidewall to an opposing sidewall of the tray (see figure 1, item 20).  
Regarding claims 21-22, LaRue teaches that the platform includes a flange that extends downwardly from each inclined ramp (see figure 20B, item 2013).  LaRue teaches that such flanges are advantageous for securing the platform to the tray (see paragraph 104).  Such an engagement as taught by LaRue would also teach a “press-fit” engagement between the flanges and the divider.  To thus modify Roch and to use a platform as taught by LaRue would thus have been obvious to one having ordinary skill 
Regarding claim 23, the peak as taught by the LaRue (i.e. the highest portion of the sloped support) and Garwood combination is centrally positioned.
Regarding claim 24, it is seen that LaRue’s ramped portions (as well as the ramps taught by LaRue and Garwood) would be liquid impermeable, as LaRue teaches that the purpose of the sloped portions is to allow for liquid to drain towards the edge of the sloped portion and into the reservoir.
Regarding claim 25, as shown in figure 20B, LaRue teaches a gap between a free edge of each inclined ramp and an interior surface of a sidewall of the container so as to allow liquid to travel from the ramps into the reservoir.
Regarding claim 26, while LaRue is not specific as to the gap being sufficiently small to prevent foodstuff from entering the reservoir, LaRue teaches that the purpose of the gap is for collecting liquids that exude from the food (see paragraph 103).  As such, it would have been obvious to one having ordinary skill in the art to prevent food from falling into the reservoir, because the purpose of the gaps are for collecting liquid and not the food from which the liquid exudes.  To thus modify LaRue and to size the gap to be sufficiently small would thus have been obvious to one having ordinary skill in the art.
 Claims 28 and 29 are rejected for the reasons discussed above with respect to claims 1, 19, 20-22.
Claim 30 is analogously rejected for the reasons discussed above with respect to claim 9.
Claim 31 is analogously rejected for the reasons discussed above with respect to claim 10.
Claim 33 is analogously rejected for the reasons discussed above with respect to claim 25.
Claim 34 is analogously rejected for the reasons discussed above with respect to claim 26.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 10 and 31 respectively, which relies on Roch as the primary reference, and in further view Brander (US 20030057114).
Regarding claims 18 and 32, it is noted that Roch teaches that the absorbent material can be similar absorbent materials as available in baby diapers (see page 3, lines 87-91 of the machine translation) and thus suggests absorbent materials that comprise a gel-forming polymer.  
Nonetheless, Roch is not specific regarding the absorbent materials comprising a gel-forming polymer.
However, Brander teaches super absorbent materials that can comprise polymers which can form gels to absorb the fluids from the food product (see paragraph 28) and where such an absorbent polymer has been advantageous for keeping fluid away from the product to prevent deterioration of the product and provide protection of the consumer from direct contact with the liquid when opening the tray and for appearance considerations (see paragraph 28).
To thus modify the Roch/LaRue/Garwood combination and use a gel-forming polymer as the absorbent material would have been obvious to one having ordinary skill in the art for this same purpose.

Claims 12, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11, which relies on Roch as the primary reference, and in further view Bernhardt (US 4346833).
Claims 12, 27 and 35 differ from Roch in specifically reciting, “wherein the lid is a flexible bag or flexible lidding film,” (claim 12), “wherein the lid is heat sealed to a body of the container (claim 27) and “wherein a lid is heat sealed to the tray” (claim 35).
However, Bernhardt teaches a container that can have food sealed therien, where there is a recloseable lid (figure 1, item 12) and where a seal film  (figure 1, 3, item 13) is heat sealed to both the container and said lid (see figure 3, item 31, 32; column 3, line 53-59).  Bernhardt teaches that such a seal can prevent premature exposure of the contents to environmental influences (see column 1, lines 37-41) which can create a triple seal for the contents (see column 1, lines 51-59) so as to ensure a sealed package prior to use (see column 4, lines 4-6).  That is, it would have been obvious to one having ordinary skill in the art that the heat sealed sealing film would further protect the inadvertent removal of the cap or cover (12).  Similar to Roch, Bernhardt also teaches a removable covering lid and where the container can be made from polystyrene, polymeric materials or polymeric foamed materials (see Bernhard column 3, lines 4-9) with a flexible film (column 3, line 45: “film 13”).  To thus modify Roch and to heat seal a flexible film to the tray body would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792